The Court
asked if there was any case in which the putting a letter into the post-office liad been held a sufficient proof of the service of a notice, where the opposite attorney did not appear. In the case of McCoury v. Suydam, 5 Halst. 245, the defendant’s attorney was in court. If the plaintiff’s attorney was now here, and did not deny the receipt of the notice, proof of putting the notice into the post-office would be prima fade evidence of his having received it.
Scudder said that he knewof no. case in this court, in which it had been decided that putting a letter in the post-office was a sufficient proof of notice; and he would, therefore, waive his present motion, and apply for a rule to shew cause.